Opinion by
Cline, J.
In accordance with stipulation of counsel and Oy Wo Tong Co. v. United States (5 Cust. Ct. 70, C. D. 372) certain of the merchandise found to be crude drugs was held entitled to free entry under paragraph 1669, Tariff Act of 1930, or paragraph 1567, Tariff Act of 1922. Those drugs found to be advanced in value were held dutiable at 10 percent ad valorem under paragraph 34, Tariff Act of 1930 or Tariff Act of 1922. Almonds, shelled, blanched, roasted, or otherwise prepared were held dutiable as apricot kernels at 3 cents per pound under paragraph 762, Tariff Act of 1930, or paragraph 760, Tariff Act of 1922, following Abstracts 34104 and 29214.